DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 18-32 are objected to because the following terms lack a proper antecedent basis:
Term
Claim No.
Line(s)
its own
18
2
the motor of the segmented wheel
18
3
the circumferential line
18
6
the motor of the mandrel wheel
18
9-10
the motor of the relevant printing forme cylinder
18
10-11
the motor of the roller
18
11
the relevant motors
18
13
their own
18
14
the data bus
18
14-15
their own
18
15
the control unit
18
18
its respective rotational behavior
20
2
its respective drive controller
20
3
the motors
23
1
the rotation of an additional assembly
26
2
the rotation of the relevant hollow body
27
2-3
the circumference
27
4
the assemblies
28
2
the motors
28
3
the form
30
2
the lateral surface
30
2
the relevant printing forme cylinder
30
2-3
the multiple independent drives
32
1
the drive of the mandrel wheel
32
3
the drive of the segmented wheel
32
4
the master
32
4
the remaining drives
32
5
the specified master
32
6


Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the printing cliché arranged on the lateral surface of the relevant printing forme cylinder arranged on a sleeve that is pulled onto said printing forme cylinder of claim 31 must be shown or the feature(s) canceled from the claim(s).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 18-26 and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Behnke et al., US Patent Publication 2017/0179404 A1 (hereinafter Behnke) in view of Rugamer, US Patent Number 7,448,321 B2 (hereinafter Rugamer).
Regarding claim 18:
Behnke teaches a device for printing on hollow bodies,
having a mandrel wheel and a segmented wheel, wherein the mandrel wheel has its own dedicated motor (“Each mandrel can be rotated by means of a motor, ¶ 0041), separate from the motor of the segmented wheel (“segmented wheel 03, for example, is rotationally driven by an independent drive,” ¶ 0048),
wherein associated with the segmented wheel, a plurality of printing forme cylinders (04, Figs. 1 and 2) that are or at least can be thrown radially onto said segmented wheel are provided along the circumferential line thereof,
wherein an inking unit (06, Fig. 1) is associated with each printing forme cylinder,
wherein the respective printing forme cylinder and a roller arranged in the associated inking unit are each driven in rotation independently, each by a motor (“Printing forme cylinder 04, preferably embodied as a plate cylinder 04, and inking unit roller 08, preferably embodied as an anilox roller 08, are each independently rotationally driven by a motor 11; 12,” ¶ 0048).

wherein the relevant motors each have their own dedicated drive controller, which is connected to the data bus, and their own dedicated power unit,
wherein control data transported via the data bus for the relevant motors form a virtual master axis,
wherein the data bus is connected to a central control unit for said device,
wherein the control unit connected to the data bus uses the control data transported in each case via the common data bus to control the motor of the mandrel wheel and the motor of the segmented wheel and the motor of the relevant printing forme cylinder and the motor of the roller arranged in the associated inking unit.
Rugamer teaches a plurality of drive units (08, Fig. 1), including motors (M, Fig. 5), drive controllers (28, Fig. 5), and power units (29, Fig. 5), all connected to one another for data exchange by a common bus (09, Fig. 1),
wherein the relevant motors each have their own dedicated drive controller (28, Fig. 5), which is connected to the data bus, and their own dedicated power unit (29, Fig. 5),
wherein control data transported via the data bus for the relevant motors form a virtual master axis (“Signals from a master shaft position of a virtual master shaft are carried by the at least one signal line,” col. 2, lines 8-13),
wherein the data bus is connected to a central control unit for said device (11, 10, Fig. 1),

Rugamer also teaches that a master virtual axis makes it easier to manipulate errors regarding measuring systems and/or mechanical drive systems occurring in printing units (col. 2, lines 14-18).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Behnke to use a common bus that provides a virtual master shaft to control the plurality of motors in the printing press, because Behnke teaches that such a common bus with a virtual master shaft makes it easier to manipulate errors regarding measuring systems and/or mechanical drive systems occurring in printing units, thereby resulting in wherein the motor of the mandrel wheel and the motor of the segmented wheel and the motor of the relevant printing forme cylinder and the motor of the roller arranged in the associated inking unit are connected to one another for data exchange by a common data bus, wherein the relevant motors each have their own dedicated drive controller, which is connected to the data bus, and their own dedicated power unit, wherein control data transported via the data bus for the relevant motors form a virtual master axis, wherein the data bus is connected to a central control unit for said device, wherein the control unit connected to the data bus uses the control data transported in each case via the common data bus to control the motor of the mandrel wheel and the motor of the segmented wheel and the motor of the relevant printing forme cylinder and the motor of the roller arranged in the associated inking unit.
Regarding claim 19, the combination of Behnke and Rugamer teaches the invention of claim 18, as set forth in the rejection of claim 18 above. The combination of Behnke and Rugamer 
Regarding claim 20, the combination of Behnke and Rugamer teaches the invention of claim 18, as set forth in the rejection of claim 18 above. The combination of Behnke and Rugamer also teaches that each of the relevant motors is controlled in terms of its respective rotational behavior by its respective drive controller (Rugamer: “A specific offset .DELTA..phi., for example an angular offset .DELTA..phi., can be preset in each controller 08, which offset fixes a permanent, but adjustable displacement in relation to the master shaft position .phi.Phi.,” col. 4, lines 19-22).
Regarding claim 21, the combination of Behnke and Rugamer teaches the invention of claim 18, as set forth in the rejection of claim 18 above. The combination of Behnke and Rugamer also teaches that at least the motor of the mandrel wheel and the motor of the segmented wheel are each configured as an electric closed-loop position controlled direct drive (Rugamer: “The drive unit 08 is connected with a sensor 21, which, in particular, is provided as an angle pulse generator 31, which reports the actual angle of rotation position of the drive motor M, or of the unit to be driven, to the controller 28,” col. 9, lines 21-25).
Regarding claim 22, the combination of Behnke and Rugamer teaches the invention of claim 18, as set forth in the rejection of claim 18 above. The combination of Behnke and Rugamer also teaches that control data required for the relevant motors are or at least can be entered at the 
Regarding claim 23, the combination of Behnke and Rugamer teaches the invention of claim 18, as set forth in the rejection of claim 18 above. The combination of Behnke and Rugamer also teaches that the motors connected to the common data bus are synchronized with one another based on a production process that is entered or selected in advance at the central control unit (Rugamer: “The specification of a defined offset value can be entered or can be changed, for example, at a control console or can be stored there for a defined type of production,” col. 2, lines 43-45).
Regarding claim 24, the combination of Behnke and Rugamer teaches the invention of claim 18, as set forth in the rejection of claim 18 above. The combination of Behnke and Rugamer also teaches that the central control unit is embodied as a control console belonging to said device (Rugamer: “control console 10,” col. 3, line 67).
Regarding claim 25, the combination of Behnke and Rugamer teaches the invention of claim 18, as set forth in the rejection of claim 18 above. The combination of Behnke and Rugamer also teaches that the respective motors are each controlled on the basis of characteristics that are synchronized with respect to a production process that is entered or selected at the central control unit (Rugamer: “The specification of a defined offset value can be entered or can be changed, for example, at a control console or can be stored there for a defined type of production,” col. 2, lines 43-45).
Regarding claim 26, the combination of Behnke and Rugamer teaches the invention of 
Regarding claim 28, the combination of Behnke and Rugamer teaches the invention of claim 18, as set forth in the rejection of claim 18 above. The combination of Behnke and Rugamer also teaches that a first subset of the assemblies, each of which can be driven by one of the motors, each executes a rotational movement while a second subset of the assemblies, each of which can be driven by one of the motors, remains idle (Behnke: each pair of 04, 06, Fig. 1, is individually operable).
Regarding claim 29, the combination of Behnke and Rugamer teaches the invention of claim 18, as set forth in the rejection of claim 18 above. The combination of Behnke and Rugamer also teaches that the roller arranged in the associated inking unit is configured as an anilox roller (Behnke: “one inking unit roller 08, preferably embodied as an anilox roller 08,” ¶ 0046).
Regarding claim 30, the combination of Behnke and Rugamer teaches the invention of claim 18, as set forth in the rejection of claim 18 above. The combination of Behnke and Rugamer also teaches that a printing forme in the form of a printing cliché is arranged on the lateral surface of the relevant printing forme cylinder (Behnke: “a printing forme, in particular a printing plate, 
Regarding claim 31, the combination of Behnke and Rugamer teaches the invention of claim 30, as set forth in the rejection of claim 30 above. The combination of Behnke and Rugamer also teaches that the printing cliché arranged on the lateral surface of the relevant printing forme cylinder is arranged on a sleeve that is pulled onto said printing forme cylinder (Behnke: “a printing forme, in particular a printing plate, being arranged on the lateral surface of each of these printing forme cylinders 04,” ¶ 0045, and a sleeve is a type of printing forme).
Regarding claim 32, the combination of Behnke and Rugamer teaches the invention of claim 18, as set forth in the rejection of claim 18 above. The combination of Behnke and Rugamer also teaches that of the multiple independent drives that are connected to one another via the common data bus, either the drive of the mandrel wheel or the drive of the segmented wheel is specified as the master in each case, and therefore, each of the remaining drives is aligned in terms of its respective rotational behavior as a slave, following the specified master (Rugamer: “In one variation of the present invention, the generation of the higher-order master shaft movement is taken over by one of several cross-linked lower-order drive unit control devices, which can then be considered to be the higher-order drive control unit, or master,” col. 2, lines 53-57).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Behnke in view of Rugamer as applied to claim 26 above, and further in view of Urban, US Patent Number 3,996,851 (hereinafter Urban).
The combination of Behnke and Rugamer teaches the invention of claim 26, as set forth in the rejection of claim 26 above.
The combination of Behnke and Rugamer does not teach that the motor for an acceleration belt is or at least can be used to adjust a lead or a lag in the rotation of the relevant hollow body, 
Urban teaches that an acceleration belt (236, 237, Fig. 1) is advantageous for accelerating a can in a can printing machine for achieving a can surface speed which is substantially identical with the transfer surface speed (col. 7, lines 19-25).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Behnke to add an acceleration belt, and integrate the motor of the belt into the virtual master axis scheme, because Urban teaches that an acceleration belt is advantageous for accelerating a can in a can printing machine for achieving a can surface speed which is substantially identical with the transfer surface speed, thereby resulting in the motor for an acceleration belt is or at least can be used to adjust a lead or a lag in the rotation of the relevant hollow body, in each case with respect to a printing blanket arranged on the circumference of the segmented wheel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEO T HINZE/
Patent Examiner
AU 2853
23 January 2021

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853